DETAILED ACTION
This Final Office Action is in response to amendments filed 9/15/2021.
Claims 1, 9-11, 16, and 18-20 have been amended.
Claims 2-8, 12-15, and 17 have been canceled.
Claims 21-31 are new claims.
Claims 1, 9-11, 16, and 18-31 are pending. 
Response to Arguments
Rejections under 35 U.S.C. 112(b)
Due to the amendments filed 9/15/2021, the rejections of claims 6, 7, 19, and 20 under 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 102 and 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 9-11 and 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Specifically, the scope of claims 9-11 and 28 has been changed, such that the invention is directed towards payment authorizing associated with a payment account, due to the amendments of claims 9-11, cancelation of claims 12-15, and new claim 28. The original scope of claims 9-11 and 28 was directed towards restricting the operation of a mobile device in a vehicle. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-11 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 24 recites the limitations of 
receive a request to access the payment account, wherein the request includes quantity data corresponding to a requested payment amount to be transferred; and 
autonomously authorize one of a payment to and a payment from the payment account based on a comparison of the request to the predefined payment limit.
There is no support in the disclosure for these limitations. Specifically, the only relevant disclosure is provided in [0020] of the specification filed 6/19/2019 that reads “[t]he occupant parameters may also include financial information associated with occupant 18 of the vehicle 8, including, e.g., information identifying a payment account, an authorization to apply a charge to the payment account, and a predetermined spending limit indicated for the payment account.” There is no disclosure regarding the request to access a payment account with respect to a payment amount to be transferred, nor is there disclosure of autonomously authorizing a payment to and from the account based on a comparison to a spending limit. This claimed process cannot be reasonably gleaned from the disclosed brief examples of occupant parameters.
Claim 31 recites the limitations of 
 receive a request to access the payment account from the second mobile device, wherein the request includes quantity data corresponding to a requested payment amount to be transferred to the payment account; and 
autonomously authorize a payment to the payment account based on a comparison of the quantity data to the predefined payment limit.
Similar to claim 24, there is no support in the disclosure for these limitations. Specifically, the only relevant disclosure is provided in [0020] of the specification filed 6/19/2019 that reads “[t]he occupant parameters may also include financial information associated with occupant 18 of the vehicle 8, including, e.g., information identifying a payment account, an authorization to apply a charge to the payment account, and a predetermined spending limit indicated for the payment account.” There is no disclosure regarding the request to access a payment account from a mobile device with respect to a payment amount to be transferred, nor is there disclosure of autonomously authorizing a payment to and from the account based on a comparison to a spending limit. This claimed process cannot be reasonably gleaned from the disclosed brief examples of occupant parameters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 is rejected under 35 U.S.C. 112(b) for incorporating the errors of claim 26 by dependency.
Claim 11 recites the limitation of the control instruction. There is insufficient antecedent basis for this limitation in the claim. Specifically, all limitations involving the “control instruction” have been removed from independent claim 9 in the amendments filed 9/15/2021.
Claim 26 recites that the home automation system includes a wireless accessory and a security device, wherein the wireless accessory is configured to operate the security device to control the home automation system. The claim language reads as though the “home automation system” is controlling itself, given the home automation system includes the wireless accessory and security device.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0054842 A1), hereinafter Choi, in view of Koseki (US 2018/0052564 A1), hereinafter Koseki, and Abramson et al. (US 2017/0279957 A1), hereinafter Abramson.
Claim 1
Choi discloses the claimed identification system in communication with a control system of a vehicle (see Figure 6, depicting portable device control apparatus 600 in communication with controller 170 of vehicle 1, described in ¶0047-0048), the identification system comprising: 
a communication circuit (i.e. communication unit 620); and
at least one scanning apparatus (i.e. camera 630) configured to capture a biometric data
Choi does not specifically disclose camera 630 as being included in a rearview mirror assembly. However, Choi discloses installing the camera in the first row of the passenger compartment 510, so as to generate interior images of the driver seat 500 and the passenger seat 500b, as described in ¶0140 with respect to Figure 5; therefore, it would be obvious to modify the installation of camera 630, so as to be installed as part of the rearview mirror assembly, which would generate similar interior images of the driver seat 500.
For example, Koseki discloses a rearview mirror assembly including a camera (similar to the at least one scanning apparatus taught by Choi) for capturing an image of a user (similar to the biometric data taught by Choi) seated in the driver’s seat for authentication (see at ¶0051).
Since the systems of Choi and Koseki are directed to the same purpose, i.e. authenticating a driver using images obtained from a camera, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi, so as to install the at least one scanning apparatus on a rearview mirror assembly, in the same manner that Koseki provides a rearview mirror assembly including a camera for capturing an image of a user seated in the driver’s seat, with the predictable result of providing a known alternative installation of a camera within a vehicle for driver authentication.
Choi further discloses that the claimed system comprises:
a controller (i.e. processor 640) in communication with the communication circuit and the scanning apparatus (see at least Figure 6), wherein the controller is configured to: 
receive a request for a security authorization (see at least ¶0153, with respect to step S810 of Figure 8A, regarding that processor 640 detects at least one portable device 650 positioned inside the vehicle 1 through communication unit 620, where the portable device 650 of the passenger may be paired with the communication unit 620 at the request of the passenger, as described in ¶0136); 
capture the biometric data with the scanning apparatus (see at least ¶0211-0212, with respect to step S1410 of Figure 14, regarding that processor 640 receives interior images of the vehicle 1 from camera 630, so as to detect a passenger from the interior images);
compare the biometric data to authentication data in an identification profile (see at least ¶0212-0213, with respect to step S1420 of Figure 14, regarding that detected face of the passenger is compared with reference images pre-stored in memory 610, so as to determine the identity of the passenger and thus, confirm access authority of the identified passenger with respect to the portable device in step S1430; Figures 16A-B, depicting the access authority assigned to passengers with “identification profiles”);
authenticate a vehicle operator based on the authentication data
receive operating condition data (see at least ¶0154, with respect to step S820 of Figure 8A, regarding the determination of whether the vehicle is in a manual driving mode or autonomous driving mode);
communicate a control instruction to a mobile device associated with the vehicle operator via the communication circuit, wherein the control instruction is configured to restrict an operation of the mobile device based on the operating condition data and the identification profile (see at least ¶0157-0158, with respect to step S860 of Figure 8A, regarding that when the vehicle is determined to be in a manual driving mode in step S820, processor 640 transmits a command for deactivating at least one function determined in step S850 to the first portable device, where the first portable device is determined to be located in the limited region in step S840; Figure 7B, depicting the limited region 700 as the driver’s seat; Figures 13A, 13B, 16A, and 16B, depicting the stored tables in memory 610 that define the use grades (“restrictions”) of each passenger based on access authority).
Choi discloses the “operating condition data” as driving mode, such that when the vehicle is determined to be in manual driving mode, operation of the mobile device is restricted. While in manual mode, it would be obvious to incorporate an additional step in Choi, so as to determine that the vehicle is in a state in which restricting a mobile phone would be applicable, e.g., in an in-gear state. Additionally, it should be noted that the only disclosure of “vehicle gear selection” was provided in the originally-filed claims filed 6/19/2019, and no description has been provided in the specification; therefore, 
For example, Abramson discloses a similar method of restricting a mobile device defined as a mobile phone in ¶0139 (similar to the mobile device taught by Choi) that is located in a vehicle (see at least ¶0962-0968, with respect to Figure 4) based on operating condition data corresponding to a vehicle gear selection (see at least ¶0098, regarding that restrictions are employed for as long as one or more conditions are met, such as an in-gear state described in ¶0965, where the in-gear state is defined as a detected operation of the vehicle being in Drive or Park described in ¶0968).
Since the systems of Abramson and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating condition of Choi to correspond to a vehicle gear selection, in the same manner that Abramson restricts a mobile device defined as a mobile phone in that is located in a vehicle based on operating condition data corresponding to a vehicle gear selection, with the predictable result of decreasing the risks of using a smartphone while driving (¶0015 of Abramson) by restricting mobile device use upon detecting that the smartphone is in an in-gear vehicle (¶0965 of Abramson).
Claim 16
Choi discloses the claimed identification system in communication with a control system of a vehicle (see Figure 6, depicting portable device control apparatus 600 in the identification system comprising: 
a communication circuit (i.e. communication unit 620) configured to communicate with a plurality of mobile devices (see at least ¶0153, regarding the communication unit 620 may interact with a plurality of portable devices inside the vehicle); and
at least one scanning apparatus (i.e. camera 630) configured to capture a biometric data (see at least ¶0142, regarding facial recognition is performed on the images generated from camera 630).
Choi does not specifically disclose camera 630 as being included in a rearview mirror assembly. However, Choi discloses installing the camera in the first row of the passenger compartment 510, so as to generate interior images of the driver seat 500 and the passenger seat 500b, as described in ¶0140 with respect to Figure 5; therefore, it would be obvious to modify the installation of camera 630, so as to be installed as part of the rearview mirror assembly, which would generate similar interior images of the driver seat 500.
For example, Koseki discloses a rearview mirror assembly including a camera (similar to the at least one scanning apparatus taught by Choi) for capturing an image of a user (similar to the biometric data taught by Choi) seated in the driver’s seat for authentication (see at ¶0051).
Since the systems of Choi and Koseki are directed to the same purpose, i.e. authenticating a driver using images obtained from a camera, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed a rearview mirror assembly, in the same manner that Koseki provides a rearview mirror assembly including a camera for capturing an image of a user seated in the driver’s seat, with the predictable result of providing a known alternative installation of a camera within a vehicle for driver authentication.
Choi further discloses that the claimed system comprises:
a controller (i.e. processor 640) in communication with the communication circuit and the scanning apparatus (see at least Figure 6), wherein the controller is configured to: 
control the scanning apparatus to capture the biometric data (see at least ¶0211-0212, with respect to step S1410 of Figure 14, regarding that processor 640 receives interior images of the vehicle 1 from camera 630, so as to detect a passenger from the interior images);
compare the biometric data to authentication data in an identification profile (see at least ¶0212-0213, with respect to step S1420 of Figure 14, regarding that detected face of the passenger is compared with reference images pre-stored in memory 610, so as to determine the identity of the passenger and thus, confirm access authority of the identified passenger with respect to the portable device in step S1430; Figures 16A-B, depicting the access authority assigned to passengers with “identification profiles”); 
authenticate a vehicle operator based on the authentication data (see at least ¶0133, regarding that the data stored in memory 610 is used 
receive operating condition data (see at least ¶0154, with respect to step S820 of Figure 8A, regarding the determination of whether the vehicle is in a manual driving mode or autonomous driving mode); 
receive occupant parameter data associated with the vehicle operator and the identification profile, wherein the occupant parameter data includes security information (see at ¶0133, regarding that the a plurality of pre-registered users are stored in memory 610; ¶0213, with respect to step S1430 of Figure 14, regarding the confirmation of access authority of a passenger based on the images detected in step S14420; Figures 16A-B, depicting the stored data structures 1610 and 1620, defining the access authority for occupants). “Security information” may be broadly interpreted as any of the data related to authorized users, e.g., level of access authority, reference image, etc.
 Choi further discloses that the control system is configured to communicate a first control instruction to a first mobile device of the mobile devices associated with the vehicle operator via the communication circuit, wherein the first control instruction is configured to cause a restricted operation of the first mobile device
Choi discloses the “operating condition data” as driving mode, such that when the vehicle is determined to be in manual driving mode, operation of the mobile device is restricted. While in manual mode, it would be obvious to incorporate an additional step in Choi, so as to determine that the vehicle is in a state in which restricting a mobile phone would be applicable, e.g., in an in-gear state. Additionally, it should be noted that the only disclosure of “vehicle gear selection” was provided in the originally-filed claims filed 6/19/2019, and no description has been provided in the specification; therefore, limitation of the “vehicle gear selection” may be interpreted broadly and may even encompass switching between autonomous and manual driving modes, as such a switch would provide different means of gear selection.
For example, Abramson discloses a similar method of restricting a mobile device defined as a mobile phone in ¶0139 (similar to the mobile device taught by Choi) that is located in a vehicle (see at least ¶0962-0968, with respect to Figure 4) based on operating condition data corresponding to a vehicle gear selection (see at least ¶0098, regarding that restrictions are employed for as long as one or more conditions are met, such as an in-gear state described in ¶0965, where the in-gear state is defined as a detected operation of the vehicle being in Drive or Park described in ¶0968).
Since the systems of Abramson and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating condition of Choi to correspond to a vehicle gear selection, in the same manner that Abramson restricts a mobile device defined as a mobile phone in that is located in a vehicle based on operating condition data corresponding to a vehicle gear 
Claim 21
Choi further discloses that the controller is further configured to receive occupant parameter data associated with the vehicle operator and the identification profile, wherein the occupant parameter data includes security information (see at ¶0133, regarding that the a plurality of pre-registered users are stored in memory 610; ¶0213, with respect to step S1430 of Figure 14, regarding the confirmation of access authority of a passenger based on the images detected in step S14420; Figures 16A-B, depicting the stored data structures 1610 and 1620, defining the access authority for occupants). “Security information” may be broadly interpreted as any of the data related to authorized users, e.g., level of access authority, reference image, etc.
Claim 22
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security information,” and therefore, Choi is not required to teach that the financial information corresponds to a payment account associated with the identification profile.  
Claim 23
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security information,” and therefore, Choi is not required to teach that the financial information includes a predefined payment limit.  
Claim 24
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security information,” and therefore, Choi is not required to teach that the controller is further configured to: 
receive a request to access the payment account, wherein the request includes quantity data corresponding to a requested payment amount to be transferred; and 
autonomously authorize one of a payment to and a payment from the payment account based on a comparison of the request to the predefined payment limit.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Koseki and Abramson, and in further view of Tadayon et al. (US 2016/0227020 A1), hereinafter Tadayon.
Claim 18
Choi further discloses the identification of a second mobile device associated with a non-operator passenger of the vehicle (see Figure 12; ¶0189, with respect to Figure 14); however, Choi does not disclose that the controller is further configured to communicate a second control instruction to a second mobile device of the mobile devices, the second mobile device associated with a non-operator passenger of the vehicle.
Tadayon discloses an action controller module in Figure 18 (similar to the controller of Choi) that is configured to communicate a second control instruction to a second mobile device, the second mobile device associated with a non-operator passenger (see at least ¶0200-0201, regarding that action controller module controls the types of functions available for mobile devices for different users, such as driver and passengers; Figure 18, depicting the dedicated mobile device functions of driver and mobile device functions of passenger(s) that are controlled by Action Controller Module).
Since the systems of Tadayon and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi to further communicate a control instruction to a second mobile device of the mobile devices, the second mobile device associated with a non-operator passenger of the vehicle, in the same manner that Tadayon communicates a control instruction to a second mobile device, the second mobile device associated with a non-operator passenger, with the predictable result of additionally limiting the functionality of passenger mobile devices during vehicle operation.
Claims 19, 20, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Koseki, Abramson, and Tadayon, and in further view of Haley et al. (US 2015/0054934 A1), hereinafter Haley.
Claim 19
The combination of Choi, Koseki, Abramson, and Tadayon does not clearly disclose that the controller is further configured to communicate an indication of the operator of the vehicle in the second control instruction
However, Haley discloses a similar system that restricts the operation of a mobile device (see at least ¶0062), where as part of the restriction communicated by the teleproctor, the application running on the mobile device provides an indication of the driver (similar to the operator of the vehicle of Choi) (see at least ¶0074).
Since the systems of Haley and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi to further communicate an indication of the operator of the vehicle in the second control instruction, in the same manner that Haley provides an indication of the driver as part of the restriction communicated by the teleproctor, with the predictable result of alerting callers that the driver is driving while decreasing distractions to the driver (¶0073, ¶0004 of Haley). 
Claim 20
Tadayon further discloses that the first control instruction is configured to cause the first mobile device to enter the restricted operation, and wherein the second control instruction is configured to cause the second device to operate in a different configuration from the restricted operation (see at least ¶0198-0201, with respect to Figure 18, regarding the different functions performed by the mobile device of the driver and the mobile device of the passenger(s)). 
Claim 29
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security the financial information corresponds to a payment account associated with the first mobile device.  
Claim 30
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security information,” and therefore, Choi is not required to teach that the financial information includes a predefined payment limit.  
Claim 31
Only one of “financial information and security information” is required to be taught by prior art in claim 21. Choi has been applied to the limitation of “security information,” and therefore, Choi is not required to teach that the controller is further configured to: 
receive a request to access the payment account from the second mobile device, wherein the request includes quantity data corresponding to a requested payment amount to be transferred to the payment account; and
autonomously authorize a payment to the payment account based on a comparison of the quantity data to the predefined payment limit. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Koseki and Abramson, and in further view of Ramic et al. (US 2020/0068400 A1), hereinafter Ramic.
Claim 25
Choi does not discloses that the controller is configured to control a home automation system based on the security information. However, vehicle systems are commonly known to interact with home automation systems.
Specifically, Ramic discloses a similar vehicle system (see at least abstract) that authenticates a user of a vehicle based on comparison of extracted image features from a camera to corresponding features in the data repository 118, as described in ¶0051 and ¶0058, where an access permission level (similar to the security information taught by Choi) is determined based on the determined authentication states, as described in ¶0059. Ramic further discloses controlling a home automation system (e.g., home garage door and home-related settings) based on the access permission level (see at least ¶0060).
Since the systems of Choi and Ramic are directed to the same purpose, i.e. authenticating a user in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Choi, to further control a home automation system based on the security information, in the same manner as Ramic controls a home automation system based on the access permission level, with the predictable result of providing additional functionalities available via the vehicle that may be useful, e.g., settings for home AC, home security system, sprinkler, etc. (¶0060 of Choi).
Claim 26
Ramic further discloses that the home automation system (i.e. remote data processing system 102, defined as a home data processing system in ¶0021) includes a wireless accessory (i.e. components that communicate with interface 104, described and a security device (e.g., home security system, described in ¶0060), wherein the wireless accessory is configured to operate the security device to control the home automation system (see at least ¶0060, regarding digital assistant 128 performs functionalities such as controlling home security system settings).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Koseki, Abramson, and Ramic, and in further view of Ghabra et al. (US 2007/0216516 A1), hereinafter Ghabra.
Claim 27
While Ramic doesn’t specifically disclose the “wireless accessory” is re-programmable, this feature would be obvious in light of the “security device” of a garage door opener, described as an alternative functionality available to the vehicle in ¶0060.
Specifically, Ghabra discloses accessing programming instructions for an in-vehicle remote transmitter (similar to the wireless accessory taught by Ramic) that transmits wireless control signals 16 for controlling a home appliance system (see at least ¶0011), such as a garage door operating system (see at least ¶0005) and training the in-vehicle remote transmitter to control the home appliance system based on the programming instructions (see at least ¶0005-0008).
Since the systems of Choi and Ghabra are directed to the same purpose, i.e. controlling a home security system from a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Choi, so as to further access programming instructions for the wireless accessory and train the wireless accessory to control the security device based on the programming instructions, in the same manner that Ghabra accesses .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661              

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661